Exhibit 10.1

 

THIRD AMENDMENT TO COMMERCIAL LEASE AGREEMENT

 

This Third Amendment to the Commercial Lease Agreement (the “THIRD AMENDMENT”)
is made this 1st day of October, 2017, (the “EFFECTIVE” DATE) by and between
Zoned Properties, Inc. (the “Landlord”), C3C3 Group, LLC (the “Tenant”). and
Alan Abrams, Individually as Personal Guarantor (the “Guarantor”).

 

WITNESSETH:

 

WHEREAS, Landlord, Tenant, and Guarantor heretofore entered into a Commercial
Lease Agreement (the “LEASE”) executed and effective as of August 15, 2015 for
the lease of the facilities commonly known as 410 S. Madison Dr. Suite #1, Tempe
Arizona 85281 (the “Tempe Property”); and

 

WHEREAS, Landlord, Tenant, and Guarantor heretofore entered into a FIRST LEASE
AMENDMENT and SECOND LEASE AMENDMENT (the “Lease Amendments”) incorporated by
reference, the most recent of which was dated September 01, 2016;

 

WHEREAS, Landlord has transferred and recorded property title of the Tempe
Property into its wholly owned subsidiary, Zoned Arizona Properties, LLC (the
“Subsidiary”), and in doing so has assigned its rights and interests in the
Lease to its Subsidiary; and

 

WHEREAS, The Landlord has invested capital into the property for expansion of
the facilities for use by the Tenant, including but not limited to an expansion
of utilities and an expansion of operational space; and

 

WHEREAS, The parties hereto desire to amend the Premises and the Base Rent of
the monthly rental payment under the Lease to reflect the expanded facilities;
and

 

WHEREAS, all defined terms used in the Lease shall have the same meaning herein
as therein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for good and valuable consideration, the sufficiency and receipt of which is
acknowledged, the Parties agree to the following amendment to the language of
the Lease:

 

1.2.01 Premises: The Premises shall be amended as per the Premises Description
attached as an updated “Amended Exhibit C” to the original Lease Agreement.

 

2.5.01 Base Rent: The Base Rent shall be amended as per the Rental Schedule
attached as an updated “Amended Exhibit B” to the original Lease Agreement.

 

[Signature Page to Follow]

 

 1 

 

 

Your signature below will indicate that you agree to the terms and conditions as
set forth herein dated October 01, 2017:

 



Zoned Properties, Inc.   Zoned Arizona Properties, LLC.           By: /s/ Bryan
McLaren   By: /s/ Bryan McLaren Name: Bryan McLaren   Name: Bryan McLaren Title:
CEO   Title: Authorized Agent           Alan Abrams, Individually.   C3C3 Group,
LLC.           By: /s/ Alan Abrams   By: /s/ Christopher Carra Name: Alan Abrams
  Name: Christopher Carra Title: Personal Guarantor   Title: President

 



 2 

 

 

AMENDED EXHIBIT B: BASE RENT SCHEDULE

 



Year   Start Date   End Date   Monthly Base
Rent     Annual Base
Rent     Base Rent
Rate     Rentable Area                                     1   08/01/2015  
07/31/2016   $ 13,500.00     $ 162,000.00     $ 32.40       5,000   2  
08/01/2016   01/31/2017   $ 13,500.00     $ 162,000.00     $ 10.80       15,000
  2   02/01/2017   10/30/2017   $ 25,500.00     $ 306,000.00     $ 20.40      
15,000   3   11/01/2017   03/31/2017   $ 30,500.00     $ 366,000.00     $ 12.20
      30,000   3   04/01/2018   07/31/2018   $ 35,500.00     $ 426,000.00     $
14.20       30,000   4   08/01/2018   07/31/2019   $ 45,500.00     $ 546,000.00
    $ 18.20       30,000   5   08/01/2019   07/31/2020   $ 55,500.00     $
666,000.00     $ 22.20       30,000   6   08/01/2020   07/31/2021   $ 58,275.00
    $ 699,300.00     $ 23.31       30,000   7   08/01/2021   07/31/2022   $
61,188.75     $ 734,265.00     $ 24.48       30,000   8   08/01/2022  
07/31/2023   $ 64,248.19     $ 770,978.25     $ 25.70       30,000   9  
08/01/2023   07/31/2024   $ 67,460.60     $ 809,527.16     $ 26.98       30,000
  10   08/01/2024   07/31/2025   $ 67,460.60     $ 809,527.16     $ 26.98      
30,000   11   08/01/2025   07/31/2026   $ 67,460.60     $ 809,527.16     $ 26.98
      30,000   12   08/01/2026   07/31/2027   $ 67,460.60     $ 809,527.16     $
26.98       30,000   13   08/01/2027   07/31/2028   $ 67,460.60     $ 809,527.16
    $ 26.98       30,000   14   08/01/2028   07/31/2029   $ 67,460.60     $
809,527.16     $ 26.98       30,000   15   08/01/2029   07/31/2030   $ 67,460.60
    $ 809,527.16     $ 26.98       30,000   16   08/01/2030   07/31/2031   $
67,460.60     $ 809,527.16     $ 26.98       30,000   17   08/01/2031  
07/31/2032   $ 67,460.60     $ 809,527.16     $ 26.98       30,000   18  
08/01/2032   07/31/2033   $ 67,460.60     $ 809,527.16     $ 26.98       30,000
  19   08/01/2033   07/31/2034   $ 67,460.60     $ 809,527.16     $ 26.98      
30,000   20   08/01/2034   07/31/2035   $ 67,460.60     $ 809,527.16     $ 26.98
      30,000  

 

* Annual Rental Rate escalates at 5% per annum through year 10

 



 3 

 

 

AMENDED EXHIBIT C: PROPERTY SITE AND LEGAL DESCRIPTION

 

Parcel ID: 124-39-038 & 124-39-039A     Property Address:

410 S. Madison Dr. Suites #1, #2, and #3

Tempe, AZ 85281

    Building and Premises: 30,000 total square feet in stages of development at
the Tempe Medical Marijuana Business Park; includes 20,000 square feet of
developed cultivation and processing space already completed, and 10,000 square
feet of un-developed warehouse to be used as storage space until future
developments can be completed, located in eastern half of the building. The
Authority to Operate (ATO) for the Licensed Medical Marijuana Facilities held by
CJK, Inc.

 



 

4

 

